Citation Nr: 1735246	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for right thumb postoperative residuals.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left index finger disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this case was subsequently transferred to the RO in Atlanta, Georgia, and that office forwarded the appeal to the Board.

The Veteran indicated in his October 2013 VA Form 9 that he wished to testify at a videoconference hearing before the Board.  Although notified by December 2016 letter that such hearing had been scheduled for January 2017, he failed to appear.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As an initial matter, the Board notes that the December 2009 rating decision denied, inter alia, entitlement to service connection for a left index finger disability which the Veteran appealed in a September 2010 notice of disagreement.  Thereafter, a September 2013 statement of the case included the issue of entitlement to service connection for "a left shoulder condition" - even though no prior rating decision addressed a left shoulder condition - but did not address a left index finger disability.  In the October 2013 VA Form 9, the Veteran noted, "Also filed for left index finger and condition was not mentioned in [statement of the case]."  The RO did not respond.

At this juncture, since there was no prior claim or rating decision relating to a left shoulder condition, the Board finds that language appearing in the statement of the case amounts to a material defect as to the left index finger issue.  As such, after the development indicated below has been completed, a supplemental statement of the case should be issued, see 38 C.F.R. § 19.31 (2016) (providing that a supplemental statement of the case will be furnished where a material defect in the statement of the case is discovered but will not be used to announce decisions by the AOJ on issues not previously addressed in a statement of the case), rather than further delay the appeal by remanding for a statement of the case, see Manlincon v. West, 12 Vet. App 238 (1999), which would require the Veteran to submit yet another substantive appeal.

Accordingly, the issue of entitlement to service connection for a left shoulder disability is not before the Board.  If the Veteran wishes to pursue such a claim, he is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

As to the merits of the left index finger claim, in the September 2010 notice of disagreement, the Veteran alleges that he injured the left index finger while playing flag football in 1972 at Fort Knox during basic training and went to sick call because the finger became deformed from dislocation.  As to the left ankle, the Veteran contends that it was injured in 1973 in a motor vehicle accident at Fort Benning, Georgia.  Significantly, however, although the Veteran had active duty from October 1972 to January 1976, there are no service treatment records, to include his entrance examination, from October 1972 to mid-1974.  These records, if they exist, must be obtained on remand.

As to the claims involving the right shoulder and right ankle, although etiological opinions were obtained in September 2013, since these opinions were not based on a review of the complete service treatment records, after the outstanding records have been associated with the claims file, addendum opinions should be obtained.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As to the claim involving right thumb postoperative residuals, the Veteran, through his representative, contends that the most recent examination, which took place in September 2013, does not adequately reflect the current severity of his right thumb disability.  Considering the length of time that has passed since the last VA examination, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Finally, the Veteran receives treatment through the VA North Florida/South Georgia Veterans Health System.  While treatment records through September 2013 are of record, there are no records after that time.  These should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding service treatment records to specifically include those from 1972 through 1974.  All efforts to secure these records must be documented within the record.  If unable to secure such, the Veteran should be notified, and given an opportunity to submit such. 

2.  Obtain any outstanding treatment records associated with the VA North Florida/South Georgia Veterans Health System from September 2013 to the present.

3.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected right thumb postoperative residuals.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the thumb.

4.  Forward the entire claims file to the author of the September 2013 VA right shoulder and right ankle opinions or other suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  After reviewing the claims file, to include any recently obtained evidence, the examiner should indicate:

(a) Whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disability is related to the Veteran's military service.

(b) Whether it is at least as likely as not (50 percent probability or more) that any current right ankle disability is related to his military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account in formulating the requested opinion.

5.  After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.

6.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




